759 N.W.2d 404 (2009)
Rick PETERSEN, Plaintiff-Appellee,
v.
MAGNA CORPORATION and Midwest Employers Casualty Company, Defendants-Appellants, and
BCN Transportation Services, Inc.; Koleaseco, Inc. and Citizens Insurance Company of America; Koleaseco, Inc. and Accident Fund of America; BCN Transportation Services and TIG Insurance Company; Magna Corporation and TIG Insurance Company; and Serta Restokraft Mattress Company, Inc. and Harleysville Lake States Insurance Company, Defendants-Appellees.
Docket Nos. 136542, 136543. COA Nos. 273293, 273294.
Supreme Court of Michigan.
January 30, 2009.

Order
On order of the Chief Justice, motions by the Michigan Workers' Compensation Placement Facility, the Accident Fund Insurance Company, the Michigan Self-Insurers Association, St. Paul Fire & Marine Insurance Company, the Michigan State Medical Society, Michigan Health & Hospital Association, the Michigan Association for Justice, and the American Insurance Association for leave to file briefs amicus curiae in this case are considered and they are GRANTED.